Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment filed 05/13/2022 is acknowledged.
	Claims 13, 15, 16 have been amended.
	Claims 1-12, 14, 17-29 are cancelled.
	Claims 13, 15-16 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverglate et al.  (US 2007/0281069; hereinafter R1) in view of Bartnick et al. (US 2005/0074519; hereinafter R2)
Claim 13 has been amended to recite a method for making a beverage comprising a vanilla extract wherein the vanilla extract is produced by drying vanilla beans and incubating the dried vanilla beans with one or more beta-glucosidase and extracting the beans with a solvent; e.g. ethanol. The vanilla extract is ultimately added to the beverage.
Claim 13 - R1 discloses a method for producing a beverage wherein the beverage comprises vanilla extract. (Abstract)
Claim 13 - R1 discloses a method for producing a beverage wherein ingredients comprising milk, sugar, cocoa powder, salt, vanilla extract, ascorbic acid and caffeine are mixed. The beverage may be served hot or cold. [0023-0032]
While R1 does not disclose the method of producing the vanilla extract that is added to the inventive beverage, however, any vanilla extract would have been a suitable component/ingredient to be used in the method of R1. 
Claim 13, 15 - R2 discloses a vanilla extract that is produced using a glucosidase enzyme (claim 20) and an extraction solvent (ethanol). 
The natural vanilla extract may provide the same degree of flavoring at lower concentrations than conventionally produced natural extract. (Abstract)
Claim 13, 15, 16 - R2 discloses the preparation of a 2.4-fold natural vanilla extract (Example 1). Being a concentrated vanilla extract produced by enzymatic process, the extract comprises high concentrations of the flavoring components including vanillin. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method of R1 by using a concentrated vanilla extract that has been produced by an enzymatic process. The use of such a concentrated natural vanilla extract has the advantage of being used at lower concentrations in beverages. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a beverage comprising a natural vanilla extract. 
Response to Arguments
	In light of the new grounds of rejection, Applicant’s arguments are moot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0181989 discloses a method for producing a beverage comprising vanilla extract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791